Exhibit 10.3

 

AMENDMENT #3 TO

AGREEMENT AMONG THE ATTORNEY GENERAL OF THE STATE OF NEW YORK, THE
SUPERINTENDENT OF INSURANCE OF THE STATE OF NEW YORK, THE ATTORNEY GENERAL OF
THE STATE OF CONNECTICUT, THE ILLINOIS ATTORNEY GENERAL, THE DIRECTOR OF THE
DIVISION OF INSURANCE, ILLINOIS DEPARTMENT OF FINANCIAL AND PROFESSIONAL
REGULATION, AND AON CORPORATION AND ITS SUBSIDIARIES AND AFFILIATES
(COLLECTIVELY “AON”) DATED MARCH 4, 2005 (hereinafter, the “Settlement
Agreement”)

 

WHEREAS, the parties have entered into previous amendments to the Settlement
Agreement in order to clarify its application to certain Aon businesses and
practices;

 

WHEREAS, the parties have agreed to further amend the Settlement Agreement to
clarify its application to certain other Aon businesses and practices;

 

NOW THEREFORE, the parties agree that the Settlement Agreement shall be
clarified and amended as follows:

 

1.                                       In connection with any transaction for
which Aon, through a subsidiary listed on Attachment A, acts exclusively as an
agent on behalf of an insurer with respect to an insurance product or service,
and concerning which Aon does not offer an insured other options or otherwise
participate in the insured’s choice of such product or service (an “MGU
Subsidiary”), Aon shall not be required to provide disclosure of compensation or
obtain the written consent specified in paragraphs 8 and 15 of the Settlement
Agreement. This exception does not apply to situations in which an Aon entity or
employee is the subproducer or has any direct contact with the insured, other
than in connection with an insured’s claim under its policy. If Aon acquires or
forms a new MGU Subsidiary, Aon shall provide notice by Express Mail to the
General Counsels of the New York and Illinois Departments of Insurance and the
Attorneys General in the form of a revised Attachment A, which Aon shall
represent and warrant lists only MGU Subsidiaries as defined above. If none of
the parties object within 60 days this Amendment will become applicable to any
newly listed MGU subsidiary. If Aon changes the name of any of the MGU
Subsidiaries listed on Attachment A, it shall provide prompt notice to the
parties.

 

2.                                       Notwithstanding the disclosure and
consent requirements of paragraphs 8 and 15 of the Settlement Agreement,
whenever an Aon Affinity operation acts as a program administrator for a client
professional association or other non-Aon entity, Aon Affinity will obtain
consent to its commission from that entity rather than from member insureds. For
all other Affinity programs, Affinity will make disclosure and obtain consent
directly from the insureds, except when an insured is represented by a non-Aon
producer, in which case no disclosure or consent to Affinity’s commission shall
be required.

 

WHEREFORE, the following signatures are affixed hereto on this    th day of
April, 2006.

 

 

ELIOT SPITZER

 

HOWARD MILLS

 

 

 

 

 

 

 

/s/

 

/s/

 

Attorney General of the

 

Superintendent of Insurance

 

 

State of New York

 

New York State Insurance Department

 

120 Broadway, 25th Floor

 

25 Beaver Street

 

 

New York, NY 10271

 

New York, NY 10004

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

RICHARD BLUMENTHAL

 

PEOPLE OF THE STATE OF ILLINOIS

 

 

 

 

 

/s/ Richard Blumenthal

 

/s/ Lisa Madigan

 

Attorney General of the

 

by:

Lisa Madigan

 

State of Connecticut

 

 

Attorney General of the

 

55 Elm Street

 

 

State of Illinois

 

Hartford, CT 06171-0120

 

 

 

 

 

 

 

 

 

DEPARTMENT OF FINANCIAL AND
PROFESSIONAL REGULATION OF
THE STATE OF ILLLINOIS;

 

 

 

 

DEAN MARTINEZ, SECRETARY

 

 

 

 

 

 

 

 

 

DIVISION OF INSURANCE

 

AON CORPORATION

 

 

 

 

 

 

/s/ Michael T. McRaith

 

/s/ D. Cameron Findlay

 

Michael T. McRaith

 

by:

D. Cameron Findlay

 

Director

 

 

Executive Vice President and

 

 

 

 

  General Counsel

 

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

As of the date of Amendment #2 to the Settlement Agreement, Aon’s MGU
Subsidiaries, as defined in Amendment #2, are as follows:

 

Wexford Underwriting Managers, Inc. (DE)

 

Muirfield Underwriters, Ltd. (DE)

 

Financial & Professional Risk Solutions, Inc. (IL), including the following
operating divisions:

 

•      Scarborough

•      Bankers Insurance Service

•      Insurmark

•      Floodwatch

•      M&A Risk Solutions

•      AUSCO

•      Strategic Underwriters Insurance

•      Media/Professional Insurance

 

Financial & Professional Risk Solutions Insurance Agency, Inc. (CA), trading in
California under the operating divisions listed above

 

Underwriters Marine Service, Inc. (LA)

 

Underwriters Marine Services of Texas, Inc. (TX)

 

Special Risk Resources Insurance Agency, Inc. (CA) doing business other than in
New York as Construction Program Group

 

Special Risk Resources Insurance Agency of New York, Inc. (NY) doing business in
New York as Construction Program Group

 

Prairie State Administrative Services, Inc. (IL)

 

MPI Insurance Agency, Inc.

 

Huntington T. Block Insurance Agency, Inc. (DC)

 

Johnson, Rooney, Welch, Inc. (CA)

 

Aon hereby represents and warrants that the above listed entities act
exclusively as agent on behalf of an insurer, and do not participate in the
insured’s choice of insurance product or service.

 

 

Name:

 

 

Title:

 

 

Date:

 

 

--------------------------------------------------------------------------------